7500 East Columbia Street Contact Mark L. Lemond Evansville, IN 47715 President and Chief Executive Officer www.shoecarnival.com or W. Kerry Jackson (812) 867-6471 Executive Vice President, Chief Financial Officer and Treasurer FOR IMMEDIATE RELEASE SHOE CARNIVAL REPORTS FOURTH QUARTERAND FULL YEAR 2009 RESULTS; FOURTH QUARTER COMPARABLESTORE SALES INCREASED 8.8 PERCENT Evansville, Indiana, March 18, 2010 - Shoe Carnival, Inc. (NASDAQ: SCVL) a leading retailer of value-priced footwear and accessories, today reported sales and earnings for the 13-week fourth quarter and 52-week fiscal year ended January 30, 2010. Fourth Quarter Results Net sales for the fourth quarter of fiscal 2009 increased 8.8 percent to $170.8 million compared to net sales of $156.9 million in the fourth quarter of 2008. Comparable store sales increased 8.8 percent. Net earnings for the thirteen-week fourth quarter were $2.6 million, or $0.20 per diluted share, compared to a net loss of $3.0 million, or a loss of $0.24 per diluted share in the fourth quarter last year. The gross profit margin for the fourth quarter of fiscal 2009 increased to 28.7 percent compared to 24.7 percent for the fourth quarter of 2008. The merchandise margin increased 2.8 percent primarily as a result of improved inventory management resulting in less promotional selling along with strong sales of boots and athletic footwear. Buying, distribution and occupancy expenses, as a percentage of sales, decreased 1.2 percent through a combination of higher sales and lower expenses for the quarter. Selling, general and administrative expenses for the fourth quarter increased $940,000 to $44.5 million. As a percentage of sales, these expenses decreased to 26.1 percent from 27.8 percent in the fourth quarter of fiscal 2008 due to the leveraging effect of higher sales. Fiscal 2009 Results Net sales increased 5.4 percent to $682.4 million for fiscal 2009, compared to net sales of $647.6 million last year.
